Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Response
1.	Applicant’s election without traverse of claims 1-12 in the reply filed on January 20, 2021 is acknowledged.
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2021.

Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent (101259323) to Su (cited by Applicant) in view of U.S. Patent (9,758,129) to Crombez et al.
Regarding independent claim 1, Su teaches most of the elements of claim 1 including a windshield wiper (See FIG. 2);
a sensor system configured to (See Abstract) detect precipitation on a vehicle surface (120), (110) monitor a vehicle ambient temperature. Except, Su does not particularly teach a monitor a vehicle interior temperature; however, Crombez et al. teaches a windshield wiper (14) having a temperature sensor (36) that is located with an engine compartment that monitors ambient temperature of the vehicle (See Col. 4 lines 40-50). Crombez et al. teaches that monitor ambient temperature in the vehicle provide efficiency to cleaning windows and removing ice (See Col. 1 lines 45-50). It would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify Su to include a temperature sensor (36) as taught in Crombez et al. in order to reduce ice buildup. 
a control module (140) configured to automatically command the windshield wiper to wipe at a pre-calculated wiping interval rate when the precipitation (120) is detected on the vehicle surface, the vehicle ambient temperature (110) is below a predefined ambient temperature threshold (See Abstract regarding temperature values), and the vehicle interior temperature (as taught (36) in Crombez et al.)  exceeds a predefined interior temperature threshold.
Regarding claim 2, Su as modified Crombez et al. teaches that the vehicle surface is a front (See FIG. 2 of Su) or rear windshield.
Regarding claim 3, Su as modified Crombez et al. teaches that the sensor system includes a precipitation sensor (120) configured to detect the precipitation, an external temperature sensor (110) configured to detect the vehicle ambient temperature, and an internal temperature sensor (36) configured to detect the vehicle interior temperature. As mentioned above, it would have been obvious for one of ordinary skill in the art at the time before the filing of the invention to modify Su to include a temperature sensor (36) as taught in Crombez et al. in order to reduce ice buildup. 
Regarding claim 4, Su as modified Crombez et al. teaches a wiper actuator (driving motor) for moving the windshield wiper at the pre-calculated wiping interval rate and a power source (battery) for powering the wiper actuator.
Regarding claim 5, Su as modified Crombez et al. teaches that the control module (140) is configured to automatically command movement of the windshield wiper from a rest position to a parked position when the precipitation is detected on the vehicle surface and the vehicle ambient temperature is below a predefined ambient temperature threshold.
Regarding claim 6, Su as modified Crombez et al. teaches that the control module (140) is configured to automatically reduce the pre-calculated wiping interval rate as the vehicle interior temperature decreases (See control module (140) is capable of correlating the wiper movement based on the interior temperature (36) as cited in Crombez et al.).
.
Regarding claim 9, Su as modified Crombez et al. teaches the windshield wiper includes multiple windshield wipers (See FIG. 2 of Su).
Regarding claim 10, Su as modified Crombez et al. teaches the pre-calculated wiping interval rate is based on the vehicle interior temperature (36) (See control module (140) is capable of correlating the wiper movement based on the interior temperature (36) as cited in Crombez et al.).
Regarding claim 11, Su as modified Crombez et al. teaches that the pre-calculated wiping interval rate is based on a precipitation rate detected by a precipitation sensor (120) of the sensor system (See Abstract of Su).
Regarding claim 12, Su as modified Crombez et al. teaches that the pre-calculated wiping interval rate is correlated to the vehicle interior temperature in a look-up table stored in a memory of the control module (140) (See control module (140) is capable of correlating the wiper movement based on the interior temperature (36) as cited in Crombez et al.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent (101259323) to Su (cited by Applicant) in view of U.S. Patent (9,758,129) to Crombez et al. and further in view of U.S. Patent Publication (2020/0156593) to Boss et al.
Regarding claim 7, the combination of Su and Crombez et al. are silent regarding a weather forecast data device configured to provide live weather forecast data to the control module. However, Boss et al. teaches a deicing system including a weather forecast data device (180). Boss et al. teaches that the weather forecast data device (180) allows for anticipation of ice on the windshield (135) (See paragraph [0058]). It would have been obvious for one of ordinary skill in the art at the time before filing to modify the combination of Su and Crombez et al. to include a weather forecast data device (180) in order to anticipate ice on the windshield. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent (101259323) to Su (cited by Applicant) in view of U.S. Patent (9,758,129) to Crombez et al. and further in view of U.S. Patent Publication (2013/0274971) to Takahashi.
Regarding claim 8, the combination of Su and Crombez et al. is silent regarding a global positioning system (GPS) configured to provide vehicle location data to the control module. However, Takahasi teaches a vehicle system has a gps system for locating the vehicle (See paragraph [0044]). Takahasi teaches that the gps system allows for the vehicle to conserve energy based on the type of road surface (See Claim 9). It would have been obvious for one of ordinary skill in the art at the time before the filing to modify Su and Crombez et al. with Takahasi to include a gps system in order to conserve energy based on locating road surface types. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723